Citation Nr: 1711877	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.   11-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 60 percent prior to April 7, 2016 and 80 percent thereafter for service connected narcolepsy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2000 to December 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

Despite the increased ratings granted by the RO, the Veteran's appeal concerning the ratings assigned for narcolepsy remain before the Board. Cf. AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A claim for a total disability individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009). In this case, evidence of record, reflects that the Veteran has already been granted a TDIU claim. See April 2015 Rating Decision.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1. Prior to the April 7, 2016, the competent lay and medical evidence reflects that Veteran's episodes of narcolepsy and cataplexy were at most nine to ten times per week. 

2. As of April 7, 2016, the preponderance of the medical evidence is against a finding that the frequency of the Veteran's narcoleptic episodes more nearly approximates a major seizure as contemplated by the rating criteria. 
CONCLUSIONS OF LAW

1. Prior to April 7, 2016, the criteria for a rating in excess of 60 percent for narcolepsy have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8108, 8911 (2016).

2. Since April 7, 2016, the criteria for a rating in excess of 80 percent for a narcolepsy have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8108, 8911 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015). The RO provided pre-adjudication VCAA notice by letter in July 2008, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating. The Veteran was told how VA would assist him in obtaining additional relevant evidence. To the extent that notice as to how VA determines the effective date and disability rating was not sent until after the AOJ's initial adjudication of the claim and after completion of all necessary development of the record, the AOJ readjudicated the claim in April 2016. See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006). There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In regard to the duty to assist, the Veteran was afforded VA examinations in November 2007, August 2008, May 2013, and April 2016. The examiners reviewed the claims file, examined the Veteran, considered the Veteran's statements and provided the current severity of the Veteran's disabilities. Therefore, the Board finds that the examinations were adequate for rating purposes. The Veteran's VA outpatient treatment records have been associated with the Veteran's virtual claims folder. The Veteran has not identified any outstanding records that have not been obtained. Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran. Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103  (a), § 5103A, or 38 C.F.R. § 3.159  and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DC). 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).
Under DC 8108, narcolepsy is to be rated as analogous to epilepsy, petit mal. Epilepsy, petit mal, in turn, is to be rated under the general rating formula for minor seizures. 38 C.F.R. § 4.124a , DC 8911. 

The General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula) provides that both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating. 38 C.F.R. § 4.124a , DC 8910, 8911. A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness. Id.  at Note (1). A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type). Id.  at Note (2).

Cataplexy is defined as "a condition in which there are abrupt attacks of muscular weakness and hypotonia triggered by an emotional stimulus such as mirth, anger, fear, or surprise. It is often associated with narcolepsy." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 308 (32nd ed. 2012). The characterization of cataplexy is analogous to an akinetic type seizure (sudden loss of postural control), which is categorized as a minor seizure under VA regulations. 38 C.F.R. § 4.124a, Diagnostic Code 8911, Note (2). Therefore, because cataplexy is analogous to a minor seizure, determining the number of episodes of cataplexy that the Veteran experiences are necessary when determining an appropriate rating for narcolepsy. 

Under the General Rating Formula, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures. 38 C.F.R. § 4.124a , DC 8911. A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months. Id. A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year. Id. A 60 percent rating is warranted for 1 major seizure or 9 to 10 minor seizures weekly, during the preceding year. Id. An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year. Id. A 100 percent rating is warranted for 12 major seizures during the preceding year.

Furthermore, in order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician. See 38 C.F.R. § 4.121 (2016). As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted. Id. Moreover, the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized. Id.

Evaluation Prior to April 7, 2016

A neuropsychological assessment report indicated that the Veteran's sleep episodes occur approximately twice a week and more frequently. These episodes happen when the Veteran is stressed or experiencing strong emotions. His symptoms of narcolepsy dominated most areas of his life. If the Veteran is not physically active or mentally focused, he will briefly fall "asleep" when sitting or lying down. See November 2007 Neuropsychological Assessment Report.   

The Veteran was afforded a VA examination in November 2008. Under history and present illness, the Veteran indicated that he has an attack three to four times a day but does not keep a diary. He was prescribed Adderall and alternates with Providual. See November 2008 VA Examination.  

A treatment record from California Psychological Associates reflected that the Veteran experienced an average of five sleep episodes and two episodes of cataplexy per day. See December 2009 California Psychological Associates Report of Independent Medical Examination in Psychology. The Veteran reported that his cataplexy is manageable, he still has up to four episodes of cataplexy per day, and the intensity and duration of the cataplexy has reduced. See December 2009 Pulmonary Diagnostic Note. 

The Veteran was afforded another VA examination in May 2013. It was reported that he has two or more episodes over the past six months of cataplectic, with an average frequency of nine to ten narcoleptic episodes per week. See May 2013 VA examination. In January 2015, it was reported that the Veteran's narcolepsy disability and symptoms significantly limits his ability to function on a day-to-day basis and that he relies on his family for help. He reported as many as ten or more instances of involuntary sleep per week his memory and concentration are significantly reduced. See January 2015 Letter from California Psychological Associates.  

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's narcolepsy disability did not meet the criteria for a rating in excess of 60 percent prior to April 2008. See 38 C.F.R. § 4.124a, DC 8911. The evidence of record showed that between April 2008 to April 2016 the Veteran's episodes of narcolepsy and cataplexy were at most nine to ten times per week, which warranted at most a 60 percent rating. The preponderance of the evidence is against a higher rating for the relevant period.

Evaluation Since April 7, 2016

The Veteran was afforded another VA examination in April 2016. The Veteran reported that over the past six months he experienced two or more narcoleptic episodes, with the average frequency of more than ten narcoleptic episodes per week.  The Veteran was said to continue to have episodes of Cataplexis, loss of muscle tone and intermittent onset hallucinations.  The Veteran described that when the sleep paralysis occurs, he looks fully asleep and is not able to move, but is able to hear what is going on around him, with the longest episode lasting 15 minutes.  Although the examiner indicated that the Veteran's narcolepsy impacted his ability to work and should avoid strenuous physical activities, the examiner also indicated the Veteran could perform general activities without significant restrictions.  

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's narcolepsy disability did not meet the criteria for a rating in excess of 80 percent after to April 2016. The evidence demonstrated that Veteran's narcolepsy episodes were not equivalent to the severity of a one major seizure per month in the past year. The preponderance of the evidence of record is against a finding that the frequency of the Veteran's narcoleptic episodes is equivalent to a major seizure as manifested by tonic-clonic convulsions with unconsciousness. See 38 C.F.R. § 4.124a, DC 8911. For example, the Veteran indicated in the April 2016 examination that although he is unable to move during Cataplexy episodes, he is able to hear what's going on around him.  Therefore, the Board finds that the Veteran's current staged rating appropriately represents his disability and an increased rating is not warranted.

III. Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321  (b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Under Thun v. Peake, 22 Vet App 111(2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected narcolepsy are inadequate. Here, the Veteran's narcolepsy is manifested by difficulty with daytime sleepiness, sleep attacks, cataplexy, sleep paralysis, and hallucinations. Cataplexy is analogous to an akinetic type seizure (sudden loss of postural control), which is categorized as a minor seizure under VA regulations. 38 C.F.R. § 4.124a , DC 8911. The rating criteria specifically contemplate minor seizures. The Veteran's narcolepsy episodes are manifested by minor seizures. The Diagnostic Code in the rating schedule for narcolepsy provides disability ratings for the Veteran's exact symptoms. The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. His narcolepsy with cataplexy does not cause him any greater symptoms than the ones contemplated by each individual rating criteria.


ORDER

Entitlement to a rating in excess of 60 percent prior to April 7, 2016 and 80 percent thereafter for service connected narcolepsy is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


